UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4707



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOSEPH MASON    SPRAGUE,    a/k/a   Joseph   Mason
Hammond,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-04-29)



Submitted:   May 13, 2005                       Decided:   June 2, 2005


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina, Elizabeth Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph Mason Sprague appeals his conviction and sentence

for two counts of armed bank robbery, in violation of 18 U.S.C.

§ 2113(a), (d) (2000), and two counts of use of a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c) (2000).   Sprague’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there are no meritorious issues for appeal.             Although

concluding that such allegations lacked merit, counsel asserts that

the district court erred when it denied Sprague’s motion for

judgment of acquittal.

           This court reviews the denial of a motion for judgment of

acquittal de novo.      United States v. Gallimore, 247 F.3d 134, 136

(4th Cir. 2001).    If the motion was based on insufficiency of the

evidence, the verdict must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.     Glasser v. United States, 315 U.S. 60, 80 (1942).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact   could   accept   as   adequate   and   sufficient   to   support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).   Witness credibility is within the sole province of the

jury, and the court will not reassess the credibility of testimony.

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).               We



                                  - 2 -
have reviewed the evidence presented at trial and find that the

jury’s verdict is sufficiently supported by the evidence.

              Sprague has been informed of his right to file a pro se

supplemental brief and has done so, asserting several claims.

Sprague first argues that the Government committed several acts of

prosecutorial misconduct.          Sprague alleges that the prosecutor

suborned perjury, withheld favorable information, and improperly

consulted with a witness in violation of Giglio v. United States,

405 U.S. 150 (1972); Brady v. Maryland, 373 U.S. 83 (1963); and

Chavis v. North Carolina, 637 F.2d 213, 222 (4th Cir. 1980).              We

have independently reviewed the record and conclude that Sprague’s

contentions are without merit.

              Sprague next argues that the district court erred when it

refused to admit polygraph evidence.        This circuit, however, has a

per se ban on the admissibility of polygraph evidence.                United

States v. Prince-Oyibo, 320 F.3d 494, 501 (4th Cir. 2003).

              Sprague also contends that his counsel was ineffective at

trial and on appeal.         To succeed in a claim of ineffective

assistance on direct appeal, a defendant must show conclusively

from the face of the record that counsel provided ineffective

representation. See United States v. Richardson, 195 F.3d 192, 198

(4th   Cir.    1999).    Because    the   record   does   not   conclusively

establish counsel’s ineffectiveness, we conclude that Sprague’s

claims must be brought, if at all, in a proceeding under 28 U.S.C.

§ 2255 (2000).

                                    - 3 -
               Finally, we address Sprague’s sentencing contentions. We

conclude       that    because   the    district   court   addressed   Sprague

personally to ask if he had anything to say for himself, Sprague

was not denied his right of allocution under Fed. R. Crim. P.

32(i)(4)(A).      However, the sentencing enhancement Sprague received

for the amount taken from the financial institutions violates the

rule announced in United States v. Booker, 125 S. Ct. 738 (2005).*

Because Sprague received a higher sentence than would have been

permissible based on the jury’s findings, we vacate and remand

Sprague’s sentences for resentencing under an advisory Guidelines

system.    See United States v. Hughes, 401 F.3d 540, 547-56 (4th

Cir. 2005) (finding that Hughes satisfied all three prongs of the

plain error test set forth in United States v. Olano, 507 U.S. 725,

732 (1993), when he was sentenced to a sentence substantially

longer than that permitted based purely on the facts found by a

jury,    and    that    the   court    should   exercise   its   discretion   to

recognize the error).

               Accordingly, although we affirm Sprague’s conviction, we

vacate and remand his sentence for resentencing consistent with

Booker and Hughes.            Although the Sentencing Guidelines are no

longer mandatory, Booker makes clear that a sentencing court must

still “consult [the] Guidelines and take them into account when


     *
      Just as we noted in United States v. Hughes, “[w]e of course
offer no criticism of the district judge, who followed the law and
procedure in effect at the time” of Sprague’s sentencing. 401 F.3d
540, 545 n.4 (4th Cir. 2005).

                                        - 4 -
sentencing.”       125 S. Ct. at 767.            On remand, the district court

should first determine the appropriate sentencing range under the

Guidelines,      making    all    factual      findings   appropriate         for   that

determination.          See Hughes, 401 F.3d at 546.             The court should

consider    this      sentencing       range   along   with     the   other    factors

described   in     18    U.S.C.    §    3553(a)   (2000),     and     then    impose   a

sentence.       Id.     If that sentence falls outside the Guidelines

range, the court should explain its reasons for the departure as

required by 18 U.S.C. § 3553(c)(2) (2000).                Id.    The sentence must

be “within the statutorily prescribed range . . . and reasonable.”

Id. at 546-47.        We deny Sprague’s motion for bail pending appeal.

We   dispense    with     oral    argument      because   the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             AFFIRMED IN PART;
                                                  VACATED AND REMANDED IN PART




                                         - 5 -